On Rehearing.
Bermudez, 0. J
Both parties having applied for a rehearing, we re-examined their differences and came to the conclusion that, although the plaintiff had received at our hands what he was entitled to recover, •the defendant had apparently valid grounds of complaint, to which full justice had not been done.
We refused the rehearing sought by plaintiff, allowing one to the defendant, but only on the right of plaintiff to charge for services as •agent in the years 1882 and 1883.
The defendant urges that the plaintiff is not founded in his demand, because he agreed to make the contracts with the hands of defendant for 1882 and charge nothing whatever for the services.
The evidence shows that the administration of the plantation had ■been entrusted to S. N. Jones, a competent and remunerated superin*812tendent, and that no service was actually rendered by the plaintiff, not even that of procuring a factor, none being necessary, as this had already been done.
It appears that in the account which plaintiff tendered on April 7,, 1883, in which every item to which he thought himself entitled had' been minutely detailed and placed, he did not charge for his services-for 1882.
This omission implies the admission that, in his own estimation, he had acted gratuitously during that year.
This conclusion is fortified by his letter of May 19, 1883, in which plaintiff, referring to his claim for labor and responsibility, states that, the payment of the same is left entirely to defendant's generosity and that it is not an object to him.
The defendant further urges that the plaintiff cannot be listened to-ask compensation for 1883, for the double reason that not only did he not render any service, but also that he was discharged for cause by her before one third of the year had gone by; the cause being time lie-had charged her with a disbursement of $625 55 of her own money in his hands for taxes of 1882 on the plantation, when the fact is, that the deducted sum had never been thus applied, and that the defendant had-herself subsequently to pay those identical taxes.
It is unnecessary to determine whether the plaintiff was or not discharged for cause. It is clear that if he is not entitled to remuneration for 1882, he cannot, for the same reasons, claim any for 1883.
The record shows that the plaintiff has retained, as his compensation,, the sum of one thousand dollars to meet his services for those two-years.
He was without authority to retain that sum, in the absence of express or implied agreement, as it did not represent ’ disbursements,, expenses and cosis, a stipulated commission or a liquidated debt.
The law forbhis absolutely an offset by an agent, unless in such cases. R. C. C. 3022, 3023, 3024, 3025.
Our previous judgment allowed the plaintiff $1189 23, and shouid be-reduced by the one thousand dollars illegally retained by him.
It is therefore ordered and adjudged that our previous judgment be amended by allowing plaintiff to recover of defendant one hundred and eighty nine dollars and twenty-three cents only, ($189 23) with costs of the lower court, those of appeal to be paid by him, and that thus amended it remain undisturbed.